Castoler, J.
The Civil Code, § 5554, provides that, “ within fifteen days from the date of the certificate of the judge, the bill of exceptions shall be filed in the office of the clerk of the court where the case was tried. ” The bill of exceptions in the present case not having been filed in the clerk’s office until *752sixteen days after the date of the certificate of the trial judge, it follows that the writ of error must be dismissed. Clifton v. Keaton, 59 Ga. 881; Miller v. Blitch, 74 Ga. 861. Writ of error dismissed.
Argued, June 11,
Decided June 25, 1903.
Action for damages. Before Judge Evans. Wilcox superior court. August 2, 1902.
Tom Eason, for plaintiff in error.
Hal Lawson and Eldridge Cults, contra.

All the Justices concur.